 In the Matter of SEARS ROEBUCK& COMPANYandUNITEDRETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA, C. I.O.In ' theMatterOfHENRY ROSE STORES, INC.,andUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF TMERICA, C. I.O.138, C. I. O.In the Matter Of SEARS ROEBUCK AND COMPANYandSEARS DEPARTMENT-STORE EMPLOYEES, LOCAL #1514, A. F. OF L.Cases Nos. R-4300, 1-4301, R-4302, respectively.Decided November11,1942Jurisdiction:general merchandise mail order and retail industry.Investigation and Certification of Representatives:existence of question : re-fusalto recognize any organization until certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:separate unit at each retail "A"store (handling all forms of merchandise) and warehouse within one geo-graphical area of Company ; two warehouses included in single unit whenone was overflow building of other; "B" store (handling limited type of mer-chandise) units found inappropriate in absence of showing of representation.Mr. David A. Wolff,of Detroit, Mich., for the Company.Mr. Tucker A. Smith, Mr. J. F.. Leigh,andMr. Charles P. Dull,of Detroit, Mich., for the C. I. O.Mr. Harry Karsh, Mr. Reg. Clark, Mr. Arthur Moorhead, Mr. PhillipF. Koerner,andMr. George S. Fitzgerald,of Detroit, Mich., for theA. F. of L.Mr. Gerard J. Manack,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions and amended petitions duly filed by UnitedRetail,Wholesale and Department Store Employees of America,C. I. 0., and Local 138 thereof, herein called the C. I. 0., and SearsDepartment Store Employees, Local #1514, A. F. of L., each allegingthat a question affecting commerce had arisen concerning the repre-45 N. L. R. B., No. 76.526 SEARS ROEBUCK & COMPANY527sentation of employees of Sears Roebuck and Company, Detroit, Mich-igan, and Henry Rose Stores, Inc., Detroit, Michigan, herein jointlycalled the Company,' the National Labor Relations Board, herein-called the Board, provided for an appropriate consolidated hearingapon due notice before Frederick P. Mett, Trial Examiner. Saidhearing was held at Detroit, Michigan, on September 21, 22, and 23,and October 1, 1942.The Company, the C. I. 0., Sears DepartmentStore Employees, Local #1514, and International Brotherhood ofChauffeurs, Teamsters, Warehousemen and Helpers of America, A. F.of L., herein referred to jointly as the A. F. L., appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the' course of the hearing, the Com-pany moved to dismiss the petitions on the ground that neither theC. I. O. nor the A. F. L. offered evidence of substantial representationof employees.The Trial Examiner made no ruling but referred themotion to the' Board.For reasons hereinafter stated, the motion isdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYSears Roebuck and Company, herein called Sears, a New York coreporation with its principal office in Chicago, Illinois, ,is principallyengaged in the purchase and manufacture of general merchandise,and the sale and distribution thereof through the medium of mail orderhouses and retail stores.Throughout the United States, Sears ownsand operates more than 600 retail stores and warehouses, 10 mailorder houses, and more than 10 factories.This proceeding involvesSears' stores and warehouses in the Detroit, Michigan, area, hereindesignated as follows: Boulevard warehouse, at 2566 East GrandBoulevard; Milwaukee warehouse, at 2450 East Milwaukee Avenue;Lawton warehouse,, at 5242 Lawton Avenue; Grand River store, at10750 Grand River, Avenue: Gratiot store, at 8000 Gratiot Avenue;Woodward store, at 1.5001 Woodward Avenue; Jefferson store, at 13915East Jefferson Avenue; Fort store, at 5860 West Fort Street; andWyandotte store, at 3063 Biddle Street, Wyandotte, Michigan.Thestores are further classified into "A" and "B" stores on the basis ofsize and kind of merchandise handled.' The "B" stores are smallerIIn accordance with a stipulation entered into by all parties at the hearing,we shallconsider the employees of Henry Rose Stores, Inc., to be employees of Sears, Roebuck andCompany for the purposes of this proceeding.We deny, however,the motion of the Com-pany, ruling upon which was referred to us by the Trial Examiner,to strike the name ofHenry Rose Stores,Inc , from the title of this proceeding. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan the "A" stores and handle limited types of merchandise.TheGratiot, Grand River, and Woodward stores are in the "A" category;the Jefferson, Fort, and Wyandotte stores are in the "B" category.During 1941, at least 60 percent of the merchandise handled and soldin the warehouses and stores above set forth, and valued in excess of$1,000,000, was shipped from points outside the State of Michigan.During this period, the total sales of each "A" store was in excess of$1,000,000, theWyandotte store in excess of $:00,000, and the othertwo "B" stores in excess of $100,000 each.Henry Rose Stores, Inc., herein called Henry Rose, a Delaware cor-poration with its principal office in New York City, is engaged in thebusiness of selling at retail women's and children's outer wearingapparel and millinery.tIIenry Rose owns and operates 193 unitsthroughout the United States, all of which consist of departmentslocated in the various Sears stores. Sears owns a substantial minorityof Henry Rose stock, and, in addition to stock dividends, shares inHenry Rose profits through license fees and rentals.A Henry Rosedepartment is located in each of the Sears "A" stores in Detroit.Atthese places, Sears hires and discharges all employees, makes all de-liveries, and does all advertising for the Henry Rose departments.The employees in the Henry Rose departments are` paid their wagesat the same time and place as the Sears employees.During 1941, thevalue of the merchandise shipped from points outside the State ofMichigan to each of the Henry Rose units in Detroit was in excess of$100,000,' approximately 66 percent of the value of all merchandisehandled in each unit."Counsel for the Company conceded that both Sears and HenryRose are engaged in commerce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Retail,Wholesale and Department Store Employees ofAmerica, and Local 138 thereof, are labor organizations affiliated withthe Congress of Industrial Organizations, ad mitting.to membershipemployees of the Company.Sears Department Store Employees, Local $1514, affiliated withRetail Clerks International Protective Association, and InternationalBrotherhood of Chauffeurs, Teamsters, Warehousemen and Helpersof America are labor organizations affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATION,Although the Company has bargained with both the C. I. O. andthe A. F. L.,2 it has refused repeated requests of both 'organizations,flAt the request of the A F. of L unions who are parties to this proceeding,we are con-sidering their interests jointly under the designation A. F. L. SEARS ROEBUCK & COMPANY529for exclusive bargaining rights, unless either is certified by the Boardas the exclusive bargaining agent of the Company's employees.A statement prepared by the Regional Director and other evidenceintroduced at the hearing indicate that the C. I. 0. and the A. F. L.represent a substantial number of employees in the units hereinafterfound appropriate.3We find that a question affecting commerce has arisen concerningthe,representation of employees of the, Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe C. I. 0. and the Company generally agree that separate unitsfor the employees of each "A" store and warehouse are appropriate.The C. I. 0., however, contends that the Boulevard and Milwaukeewarehouses are a single unit; the Company contends that they areseparate units.The Company contends further that the "B" storesshould not be designated as units or parts of units for the employeestherein ; the unions contend that they should.The A. F. L. contendsthat one unit is appropriate for the employees of all stores and ware-houses in the Detroit area.As stated above, the Company has engaged in collective bargainingwith both.the C. 1. 0. and the A. F. L.The Company and the C. 1. 0.agree that their negotiations since 1937 have been on the basis ofseparate units, except as hereinafter noted, and that by 1941 they werehandling individual grievances by,conferences between the manage-3 The C I O.submitted to the Regional Director 909 membership or authorization cards,of which 319,according to the Regional Director,appeal to bear genuine written or printedsignatures of persons whose names were on the June 1942 pay rolls of the Company,listing 929 employees in the alleged appropriate unit or unitsThe A F.L submitted tothe Regional Director 335 application or authorization cards, of which 218,according tothe Regional Director,appear to bear genuine written or printed signatures of personswhose names were on the said pay rolls.At the heaiing,,the, A F L.submitted 40Teamsters''Union application cards;-'of which 31, accordmg.to the Trial Examiner,appearto bear genuine original signatures of persons whose names were on the said pay rollsThe evidence indicates the claims of representation among the Company's employees in thevarious stores and warehouses are as followsStore or warehouseEmployeesinvolvedC I O.cardsA. F L.cardsGrand River----------------------------------------------------30311361Gratiot-----------------------------------------------------------2177193Woodward--------------------------------------------------2274754Boulevard-------------------------------------------------1026533Milwaukee--------------------------------------------------------128----------Lawton-----------------------------------------------------21158Wyandotte-------------------------------------------------------42--------------------Jefferson----------------------------------------------------------3----------Fort--------------------------------------------------------------2--------------------493508-43-vol 45--34 530DECISIONSOF NATIONALLABOR RELATIONS BOARDmeat and a C. I. 0. committee from each store and warehouse.TheA. F. L. has been negotiating with the Company only since May 1942,but the question of dealing under any special unit system was notraised until the hearing, ^altllough at one of the last conferenees;_theCompany stated that individual grievances were to be taken up withthe various store and warehouse managers.The A. F. L. admits thatthe Company never agreed to a single appropriate unit for all Detroitemployees.It appears that all negotiations between the Companyand the two organizations concerned only the "A" stores and ware-houses.All matters other than individual grievances, were handledby higher officials of the Company from Detroit or Chicago, and laborrelations generally were controlled through the Chicago offices of theCompany.All stores are at least 5 miles apart from one another or the ware-houses.Each store has a manager and is a separate autonomous unitto the following extent : employees in each store deal with the storemanagement on all problems ; hiring, discharging,' promotions, andthe number of employees are controlled by the store management ;store policy and internal affairs, although subject to certain nationalregulations, are established and controlled by the store management;each store determines the amount and kind of merchandise it needs;each store determines its own budget; and each store, witlrinscertainlimits, regulates wages.-'No employees or merchandise are transferredamong the stores.Each "A" store has a personnel department, butthe "B" stores do not.The connecting link between the stores is theDetroit group manager, to whore all store managers are responsiblefor the general profit and conduct of their stores.Each warehouse is in direct charge of an assistant manager, whois responsible to a general manager having overall charge of theDetroit warehouses.Boulevard warehouse is used principally for the storage and serv-icing of furniture for the Detroit stores and formerly was also usedfor the storage and servicing of mechanical merchandise.sness in mechanical merchandise, however, grew to such an extent thatthe facilities at the Boulevard warehouse became inadequate to handleit.The Company, therefore, acquired the, Milwaukee warehouse, lo-cated 1 block from the Boulevard warehouse, to be used solely formechanical merchandise.The C. I. 0. contends that the Milwaukeewarehouse is merely an overflow building for the Boulevard ware-house.The Company admits that the war-created shortage of me-4No employeeof 5 years' or more service may be discharged without the approval of theChicago office.General wagescales are established in the Chicago offices.eMechanicalmerchandise includes refrigerators,radios,washers,stoves, and similaritems. SEARS ROEBUCK& COMPAN'Y'531'chanical merchandise has rendered the Milwaukee warehouse avail-able for other purposes for the duration of the war.Furthermore,the service department for mechanical merchandise is still operatedexclusively out of the Boulevard warehouse; employees are trans-ferred back and forth between the two warehouses; the ,Companydesignates both warehouses by one unit number ; ' and employees ofboth are on the same pay roll.Moreover, ever since the individualgrievances of the Milwaukee employees have been considered at theconferences between the C. I. 0. and the Company, the same com-mittee represented both the Milwaukee and the Boulevard warehouseemployees, and all such conferences were held at the Boulevard ware-house offices.The principal function of the Lawton warehouse is to handle anddeliver plumbing and heating equipment throughout the entire StateofMichigan.It is located about 4 miles from the Boulevard andMilwaukee warehouses, and has a separate pay roll. In all con-ferences between the C. I. Q. and the Company concerning the griev-ances of Lawton employees, a committee composed only of Lawtonemployees dealt with the Company.Under all the circumstances above described, we find that separateunits for the employees of each "A" store and the Lawton warehouseare appropriate, and that. a single unit for the employees of both theBoulevard and Milwaukee warehouses 'is appropriate. In the absenceof any showing of representation in the "B" stores by either organ-ization,we shall not direct any elections among the' employees ofsuch stores.The Unions and the Company agree, irrespective of theunit or units found by the Board to be appropriate, to the' exclusionof the employees in the specific categories set forth below." - We findthat all employees at the Grand River, Gratiot, and Woodward storesof the Company in Detroit, excluding from each the administrationgroup office employees, managers, assistant managers, superintend-ents,floormanagers,merchandising department employees (alsoknown as unit control), division heads; (also known as departmentheads), assistant division heads who do not sell or work, auditingdepartment employees, personnel department employees, credit andcollection department employees, secretaries, office cashiers,9 trainees,store detectives, extra employees, and contingent employees, consti-tute three separate units for the purposes of collective bargaining,within the meaning of Section 9 (b) ,of the Act.We further find that'The Company designates each store and warehouse by a unit numberThis appearsto be the only instance where two alleged separate units are designated by the same number.All parties further agree, and we find, that employees of the concessions in the variousstores, consisting of locksmith, watch repairing, optical, soda fountain, tobacco, and shoerepair departments, should be excludedThey are independently owned, hire their ownemployees, and only rent space from the CompanyU Office cashiers work behind windows and are distinguished from floor cashiers,who, allagree, and we find, should be included in the appropriate units. 532DECISIONS OF NATIONALLABOR RELATIONS BOARDall employees at the Lawton warehouse and at the Boulevard andMilwaukee warehouses, excluding the general manager, assistantmanagers, department heads who do not work, private secretaries,stock record department employees, telephone operators, and all of-fice employees, constitute two separate units appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMLNATION OF REPRESENTATIVES, 'We shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.The A. F. L. unions request that they be designatedjointly on the ballots as "A. F. L."; the C. I. O. requests that it bedesignated thereon as "C. I. 0."We shall grant these requests.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lation Act, and pursuant to Article, III, Section 9,,of National LaborRelations Board Rules and Regulations-Series '2, as amended, itisherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Sears Roebuckand Company, Detroit, Michigan, separate elections by secret ballotshall be conducted as early as possible but not later than thirty (30)days. from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region—acting inthis platter as agent for the National Labor Relations Board, andsubject to Article, III, Section 10, of said Rulesi. and Regulations,among the employees in the several units found appropriate in Sec-tion IV, above, who were employed during the pay-roll period hn-mediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding anywho have since quit or been discharged for cause, to determinewhether they desire to be represented by the C. I. O. or by theA. F. L., for the purposes of collective bargaining, or by neither.